         Case 2:10-cv-02828-CJB-SS Document 179 Filed 01/13/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF TEON MARIA,                                   CIVIL ACTION
LLC, AS OWNER, AND DENET
TOWING SERVICE, INC., AS
MANAGER, OWNER PRO HAC                                         NO: 10-2828
VICE, AND/OR OPERATOR, OF THE
M/V TEON MARIA, FOR
EXONERATION FROM OR                                            SECTION: “J” (1)
LIMITATION OF LIABILITY




                                 ORDER AND REASONS

         Before the Court is a Motion for Reconsideration (Rec. Doc. 178) filed by

   Petitioner, Joel Merrick, regarding this Court’s order (Rec. Doc. 172) denying

   Petitioner’s Motion to Vacate Judgment. (Rec. Doc. 171). Having considered

   Petitioner’s memoranda, the record, and the applicable law, the motion for

   reconsideration should be DENIED.

                     FACTS AND PROCEDURAL BACKGROUND

         This case arose from an allision between the Teon Maria and a well jacket.

   Petitioner was a seaman on the Teon Maria that was employed by Denet Towing

   Services, Inc. (“Denet Towing”). After the allision, Petitioner alleged that he suffered

   a back injury as a result of the accident and filed a suit against Denet Towing. Denet

   Towing asserted the McCorpen defense, arguing that Petitioner intentionally

   concealed that he had been previously diagnosed with a multi-level degenerative disc

   disease when he applied for his position with Denet Towing. After a bench trial, the
      Case 2:10-cv-02828-CJB-SS Document 179 Filed 01/13/21 Page 2 of 4




Court found the McCorpen defense applied in this case and entered judgment in favor

of Denet Towing.

      Petitioner now seeks to vacate the Court’s judgment in the case due to newly

discovered evidence. Specifically, Petitioner alleges that there was a “plan to deceive

or hide information and facts from the Court with threats or [coercion] of witnesses.”

(Rec. Doc. 171). After the Court initially denied Petitioner’s motion as untimely,

Petitioner filed a motion for reconsideration, in which Petitioner now alleges that

Denet Towing engaged in “fraud on the court” under Rule 60(d), to which the 1-year

time bar of Rule 60(c) does not apply.

      As part of its findings of fact, the Court originally found testimony from Gerald

Denet, owner of Denet Towing, that he was unaware of Petitioner’s prior back injuries

more credible than Petitioner’s testimony that Gerald Denet was aware of his back

injuries. (Rec. Doc. 160, at p. 267). To challenge this finding, Petitioner submits the

affidavits of three witnesses, who claim that Gerald Denet was aware of Petitioner’s

back injury before he was hired. (Rec. Docs. 171-2, 171-3, 171-4). Petitioner alleges

that these affiants did not present this testimony at trial due to a plot by Gerald

Denet to commit fraud on the court. (Rec. Doc. 178, at p. 2).

                                   DISCUSSION

      Petitioner’s allegations fail to rise to the level of “the most egregious

misconduct” necessary to implicate Rule 60(d)(3). Fraud on the court is a “narrow

concept” and “should embrace only the species of fraud which does or attempts to,

defile the court itself, or is a fraud perpetrated by officers of the court so that the




                                          2
      Case 2:10-cv-02828-CJB-SS Document 179 Filed 01/13/21 Page 3 of 4




judicial machinery cannot perform in the usual manner....” Wilson v. Johns–Manville

Sales Corp., 873 F.2d 869, 872 (5th Cir. 1989). “[O]nly the most egregious misconduct,

such as bribery of a judge or members of a jury, or the fabrication of evidence by a

party in which an attorney is implicated, will constitute fraud on the court.” Jackson

v. Thaler, 348 Fed. App’x. 29, 34 (5th Cir. 2009) (quoting Rozier v. Ford Motor Co.,

573 F.2d 1332, 1338 (5th Cir. 1978)). Thus, perjury typically only amounts to a fraud

on the court when an attorney, the judge, or the jury was a party to it. See 11 Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2870 (3d ed. 2020).

Although Petitioner alleges that Gerald Denet suppressed evidence through a

fraudulent scheme, Petitioner has not alleged that any attorney or judge was involved

in said scheme. Accordingly, the Court finds that Petitioner’s allegations, if true, do

not amount to fraud on the court.

      Further, “[f]raud upon the court requires that there was a material subversion

of the legal process such as could not have been exposed within the one-year window

provided by what is now Rule 60(c).” Jackson, 348 Fed. App’x. at 34-35 (quoting

Apotex Corp. v. Merck & Co., 507 F.3d 1357, 1360 (Fed. Cir. 2007) (internal quotations

omitted)). The only supported allegation of some sort of scheme to suppress evidence

comes in the form of an affidavit by Gregory Vaughn, in which the affiant alleges that

he was told by Gerald Denet that he would be fired if he helped Petitioner. (Rec. Doc.

171-4). Neither the affidavit by Gregory Vaughn nor the motion by Petitioner

suggests how or when circumstances changed since the trial, such that Gregory

Vaughn may now testify on Petitioner’s behalf. Thus, the Court finds that, even if a




                                          3
      Case 2:10-cv-02828-CJB-SS Document 179 Filed 01/13/21 Page 4 of 4




fraud had been perpetrated upon the Court as Petitioner alleges, “the circumstances

in this case would not have prevented its exposure for so long” as to make Petitioner’s

only recourse available through Rule 60(d)(3). Id.

                                   CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration (Rec.

Doc. 178) is DENIED.

      New Orleans, Louisiana, this 13th day of January, 2021.




                                        CARL J. BARBIER
                                        UNITED STATES DISTRICT JUDGE




                                          4
